Name: Commission Regulation (EEC) No 1771/93 of 2 July 1993 on the communication of information on tobacco from the 1993 harvest onwards
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  executive power and public service;  documentation;  plant product
 Date Published: nan

 3 . 7. 93 Official Journal of the European Communities No L 162/13 COMMISSION REGULATION (EEC) No 1771/93 of 2 July 1993 on the communication of information on tobacco from the 1993 harvest onwards The information shall be provided for each harvest and for each group of varieties. Article 2 The Member States shall take the measures necessary to ensure that the economic operators concerned provide them with the information required within the relevant time limits. THE COMMISSION OF THE EUROPEAN COMMUNITIES, \ Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 21 thereof, Whereas the information to be communicated under Regulation (EEC) No 2075/92 and the regulations adopted for its application should be laid down ; Whereas, in the interests of efficient administration, this information should be grouped and a timetable esta ­ blished for its submission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 From the 1993 harvest onwards, the Member States shall communicate the information given in Annexes I to III in accordance with the time limits given therein. Article 3 Commission Regulation (EEC) No 1076/78 (2) shall continue to apply with regard to information to be communicated for tobacco harvests prior to the 1993 harvest. Information on stocks held by first processing enterprises shall, however, be communicated in accor ­ dance with Annex III. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1993. For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 215, 30 . 7. 1992, p. 70. O OJ No L 136, 24. 5. 1978 , p. 8 . No L 162/14 Official Journal of the European Communities 3 . 7. 93 ANNEX I Information to be communicated to the Commission by 31 July of the year of harvest concerned at the latest Harvest : . Declarant Member State : Group of varieties : Member State Member State Member State Member State of production of production of production of production (declarant) name : name : name : ' 1 . CULTIVATION CONTRACTS (') 1.1 . Number of cultivation contracts recorded 1 .2. Quantity of tobacco (in tonnes) of the mois ­ ture content referred to in Annex III to Regulation (EEC) No 3478/92 covered by the contracts 1.3 . Total area covered by the contracts (in hectares) 2. PRODUCERS 2.1 . Total number of producers 2.2. Number of producers belonging to a producer group recognized pursuant to Regulation (EEC) No 84/93 3 . FIRST PROCESSING ENTERPRISES 3.1 . Number of first processing enterprises concluding cultivation contracts (') 4. PRICES in national currency (2) (2) (2) 4.1 . Maximum price per kilogram agreed in the cultivation contracts, in relevant currency excluding taxes and other levies. Indicate the reference quality 4.2. Minimum price per kilogramme agreed in the cultivation contracts, in relevant currency excluding taxes and other levies. Indicate the reference quality (') For the 1993 harvest, cultivation declarations (Article 5a of Regulation (EEC) No 3478/92) are to be regarded as cultivation contracts . (2) For contracts between two Member States, specify the currency in which they were concluded. 3 . 7. 93 Official Journal of the European Communities No L 162/15 ANNEX II Information to be communicated to the Commission each month from 30 September of the year of harvest concerned Cumulative figures for the harvest concerned. Summary to be communicated to the Commission by 30 June of the year following the year of harvest at the latest. Harvest : Declarant Member State : Group of varieties : Position on the last day of the month preceding this communication. Month in question : Member State Member State Member State Member State of production of production of production of production (declarant) name : name : name : 1 . Quantity delivered (in tonnes) 1.1 . Total quantity of raw tobacco of the minimum quality standard and the mois ­ ture content referred to in Annex III to Regulation (EEC) No 3478/92 delivered to first processing enterprises (') 1.2. Quantity of raw tobacco of the minimum quality standard and the moisture content referred to in Annex III to Regulation (EEC) No 3478/92 delivered to first proces ­ sing enterprises by producer groups (') 2. Actual quantity of raw tobacco (in tonnes) of the minimum quality standard delivered before adjustment of the weight on the basis of the moisture content 3 . Estimated quantity remaining to be deli ­ vered (in tonnes) 4 . Average price (per kg), excluding taxes and in national currency (2) (2) (2) other levies, paid by the first processing enterprises (') For the 1993 harvest, deliveries in connection with cultivation declarations (Article 5a of Regulation (EEC) No 3478/92) are to be included here. (:) For contracts between two Member States, specify the currency in which they were concluded. No L 162/ 16 Official Journal of the European Communities 3 . 7 . 93 ANNEX III Information to be communicated to the Commission by the final day of the month following the end of each quarter at the latest (') Movement of stocks (in tonnes) held by the first processors Declarant Member State : J Date of declaration : Harvest Quantities released to the Quantities released to the Stock position Group of varieties concerned (l) Community market during the markets of third countries on the final day * ' previous quarter during the previous quarter of the previous quarter (') The deadlines are :  30 April for the quarter from 1 January to 31 March,  31 July for the quarter from 1 April to 30 June,  31 October for the quarter from 1 July to 30 September,  31 January for the quarter from 1 October to 31 December. 0 Stocks from harvests prior to 1993 should be given in this Annex in place of the information referred to in point 6 of the Annex to Regulation (EEC) No 1076/78 .